Wendell L. Griffen, Judge, dissenting. Although I agree that points two and three of the appeal should be affirmed, I disagree with the majority opinion regarding point one. That point maintains that the Workers’ Compensation Commission erred when it held that the gradual-onset provision of Ark. Code Ann. § ll-9-102(5)(A)(ii)(b) does not render com-pensable an injury to the cervical spine because such an injury is not a “back injury” within the meaning of the statute. I would reverse the Commission on this point because the seven cervical vertebrae are part of the vertebral column known as the spine. Appellant has been diagnosed as having herniated discs at two levels of her cervical spine (C5-6 and C6-7), with resulting spinal stenosis (narrowing of the nerve roots serving the affected vertebrae). She had worked for the employer for twelve years before February 2, 1996. On that date, an ice storm struck her locale and caused a shortage of workers. Appellant was temporarily assigned new job duties on a moving assembly line known as the 800 line. The reassigned job required that appellant use a screw gun to assemble parts to air conditioning and heating units while bending over the line. She performed the required movements on a new unit on the average of once every 1.89 minutes and completed an average of just over 31 units per hour. While doing so, her neck and right arm began hurting extensively. By the end of the day, she could not turn her head, it was painful for her to sit, and it was painful for her to lie down. These problems had not existed before February 2, 1996. An Administrative Law Judge found that appellant proved that her injury was compensable under Ark. Code Ann. § 11-9-102(5) (A) (ii) (Repl. 1997), that the medical treatment for her injury was reasonable and necessary, that appellant had been rendered temporarily totally disabled from the February 2, 1996 injury date to a date yet to be determined, and that the employer and its insurance carrier had controverted appellant’s claim so as to warrant the award of the maximum statutory attorney’s fee. The Commission reversed the award in a split decision. The Commission held that the gradual-onset provision for nonspecific injuries prescribed in Ark. Code Ann. § 11-9-102(5) (A) (ii) (b) regarding back injuries does not apply to injuries to the cervical spine such as sustained by appellant. Although appellant attacks the Commission’s decision that she failed to prove her neck injury was caused by a specific incident and is identifiable by time and place of occurrence as prescribed by Ark. Code Ann. § ll-9-102(5)(A)(ii)(a), I agree that a substantial basis exists in the record for the decision denying relief on that theory. Appellant testified that she did not know when her injury occurred on February 2, 1996, but that she was sure that it happened on that date during her work on the 800 line. Although I disagree with the Commission’s view that this testimony is inadequate to establish a specific incident, our supreme court’s decision in Stallings Bros. Feed Mill v. Stovall, 221 Ark. 541, 254 S.W.2d 460 (1953), and our decision in Mikel v. Engineered Specialty Plastics, 56 Ark. App. 126, 938 S.W.2d 876 (1997), convince me that appellant’s admission that her pain and injury resulted from a day of work on the 800 line supports the Commission’s determination that her injury did not result from a specific incident, identifiable by time and place of occurrence. Appellant also argues that her complaints stem from rapid repetitive motion as to be compensable under Ark. Code Ann. § ll-9-102(5)(A)(ii)(a), and that the Commission erred by deciding that she failed to prove that theory. Although I disagree with the Commission’s determination that appellant’s work of inserting six screws to each unit at the rate of 31.6 units per hour or one almost every two minutes while bending, stooping, and turning her neck was not rapid repetitive motion within the meaning of the statute, there appears to be no medical evidence that appellant’s injury resulted from rapid repetitive motion. I am reluctant, given our standard of appellate review, to second-guess what appears to be the Commission’s factual determination on this subject. The Commission may well have gotten this one wrong, but unless we are prepared to say that appellant’s activities were rapid repetitive motion as a matter of law, reversal would require us to make what amounts to a de novo review of the facts. However, I believe that the Commission erred as a matter of law when it held appellant’s cervical spine injuries noncompensa-ble under Ark. Code Ann. § ll-9-102(5)(A)(ii)(b). Given that our decisions have treated injuries to the shoulder as injuries to the body as a whole rather than scheduled injuries, see Taylor v. Pfeiffer Plumbing & Heating Co., 8 Ark. App. 144, 648 S.W.2d 526 (1983), whether an injury to the cervical spine is a back injury is a question of law. As such, the Commission’s determination of that issue is instructive for purposes of appellate review, but does not justify the deference we accord its factual determinations. Even the definition of “back” cited by counsel for appellee at page 14 of his brief includes the “vertebral column with associated muscles (erector spinae and trasversospinalisis) and overlying integument” within the meaning of “back.” It is true that the back commonly refers to, in lay parlance, the “posterior aspect of trunk, below neck and above buttocks,” as appellee argues. Yet the appellant’s lay reference to her injury as involving her neck does not change the fact that it was, medically, to her cervical spine at two levels. Unless we are to judicially declare the cervical spine to not be part of the vertebral column — a declaration that would offend medical science at the very least — we should reverse the Commission’s decision on this point. The term “back” in § 11-9-102(5) (A)(ii)(b) is not a term of art or a technical term within the meaning of the Workers’ Compensation Law or medical science, for that matter. In fact, the medical diagnosis attached to appellant’s injury is that she sustained herniated discs at two levels of her cervical spine (C5-6 and C6-7), with resulting spinal stenosis (narrowing of the nerve roots serving the affected vertebrae). If medical science considers the cervical spine to be part of the “vertebral column with associated muscles (erector spinae and trasversospinalisis) and overlying integument” so as to be within the meaning of the term “back” — a fact conceded by counsel for appellee in its brief ■— I do not understand why the judicial system (including the quasi-judicial Commission) should be deemed better informed.